— Motion for permission to appeal to the Court of Appeals granted, without costs. The findings of fact made by Special Term have been affirmed. Pursuant to CPLR 5713,' this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did Special Term err as a matter of law in denying defendants’ motions for summary judgment?” Koreman, P. J., Greenblott, Kane, Mahoney and Larkin, JJ., concur.